Citation Nr: 9901965	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-48 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a May 1996 rating action in 
which the RO denied a rating in excess of 30 percent for the 
veterans PTSD.  The veteran appealed and appeared before the 
undersigned member of the Board for a hearing at the RO in 
September 1997.  In January 1998, the Board remanded the case 
for evidentiary development sufficient to consider the 
veterans PTSD under new rating criteria for evaluating 
mental disorders which became effective November 7, 1996, and 
to comply with the precedent decision of the United States 
Court of Veterans Appeals (Court) in Massey v. Brown, 7 Vet. 
App. 204 (1994).  The case has now been returned to the Board 
for further appellate consideration.


REMAND

The text of the January 1998 Board remand is incorporated 
herein by reference for the purpose of factual background.

At the time of the January 1998 Board remand, the clinical 
findings of record were inadequate to consider an appropriate 
rating for the veterans PTSD under both the old and new 
rating criteria for evaluating mental disorders.  The case 
was remanded with specific instructions that the veteran be 
afforded a comprehensive VA psychiatric examination to assess 
the current severity of his service connected psychiatric 
disorder, with comment (clinical findings and opinion) 
sufficient for evaluation under both sets of criteria.

Subsequent to the January 1998 Board remand, the RO attempted 
to obtain the veterans private treatment records from Logan-
Mingo Area Mental Health, Inc., using an authorization signed 
by the veteran in September 1997.  In a June 1998 response, 
the RO was advised that a more recent authorization was 
required for the release of the veterans treatment records.  
Thereafter, the veteran was sent a blank authorization (VA 
Form 21-4142) to complete for release of his treatment 
records.  The veteran has not submitted, as yet, a release 
dated more recently than September 1997.

On VA examination in August 1998, the veteran reported 
frequent memories of the atrocities of his military 
experience during WWII.  He complained of interrupted sleep 
and nightmares about his war experience.  He stated that he 
has a bad temper.  The veteran described his social life as 
pretty good, and consisting of primarily family interaction.  
The report of examination notes that the veteran retired from 
contract work 17 years ago at the age of sixty-two.  He does 
not have a permanent residence and has been staying with 
different family members and friends.  His daily activity 
consists of going fishing 5-6 times per month.  He goes 
hunting two or three times per year with relatives.  He 
generally stays at home and watches television.  The veteran 
said that he occasionally visits neighbors.  On examination, 
the veteran was observed to be clean and well groomed.  
Speech was noted to be abundant and coherent.  The veterans 
thoughts were goal-directed.  He denied suicidal or homicidal 
ideas at the current time.  He expressed some belief that the 
government might be against him because of his intelligence 
work in the military.  The diagnostic impression was PTSD.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50.  According to DSM-IV, a GAF score of 50 
connotes serious social and industrial impairment.

The Board notes that the examiner did not make any findings 
with respect to the veterans social or industrial impairment 
due to his PTSD as required by the Court in Massey, supra, 
and as articulated in the January 1998 Board remand.  Where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Furthermore, the RO was directed in 
the January 1998 Board remand to provide the VA examiner with 
a copy of the new rating criteria for evaluating mental 
disorders prior to examining the veteran.  This was 
requested, in part, because the new rating criteria for 
evaluating mental disorders which became effective November 
7, 1996, contain very detailed lists of symptomatology to 
determine the relative severity of a particular psychiatric 
disorder.  Appellate review of the claims folder shows that 
the RO provided a copy of the old rating criteria to the VA 
examiner prior to the August 1998 VA psychiatric examination, 
as opposed to the new rating criteria.

The Board notes that, in the absence of any additional 
evidence, the assignment of a GAF score of 50 by the VA 
examiner would be consistent with a 70 percent rating under 
the old rating criteria.  However, inasmuch as there was 
noncompliance with the January 1998 remand, and because we 
would not be able to explain a denial of a rating in excess 
of 70 percent without the necessary clinical findings, we are 
constrained to remand a second time with respect to this 
issue.

The case is REMANDED to the RO for the following development:

1.  The RO should obtain a copy of all 
treatment records referable to the 
veterans treatment for PTSD from Logan-
Mingo Area Mental Health, Inc., from 1993 
to the present  All records received 
should be placed in the claims folder.

2.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
examination by a VA psychiatrist other 
than the individual who examined the 
veteran in August 1998.  The examiner 
MUST completely review the claims folder 
prior to the examination, including a 
copy of this remand order.  He/she should 
indicate in the report that a review of 
the claims folder was accomplished.  The 
purpose of the examination is to 
determine the current severity of the 
veterans service connected PTSD and to 
obtain information which will provide for 
its evaluation based on Court precedent, 
as well as under the new rating criteria 
for psychiatric disorders.  All clinical 
findings should be reported in detail.  
All indicated tests and studies should be 
performed.  The examiner is specifically 
instructed to comment regarding the 
degree to which the psychiatric symptoms 
attributable to the service connected 
PTSD affect the veterans ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment) and the degree to 
which those psychiatric symptoms result 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
rating board must furnish the examining 
physician with a copy of the new rating 
criteria for evaluating psychiatric 
disorders other than eating disorders, 
which became effective November 7, 1996.  
The examining physician must comment as 
to the presence or absence of each 
symptom and finding required under the 
new rating criteria for ratings from zero 
percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.

3.  When the above development has been 
completed, the rating board should 
review the entire record and ensure that 
all development requested in this REMAND 
order has been complied with in full.  
If any deficiency is present in the 
record, corrective action should be 
taken by the rating board.  The RO is 
directed not to return the case to the 
Board until the VA examiner has provided 
the requested commentary in the specific 
terms requested by the Board in numbered 
paragraph 2 above.

4.  Thereafter, the RO should evaluate 
the service connected PTSD under the old 
rating criteria, considering the Courts 
guidance in the Massey case.  
Additionally, the veterans psychiatric 
disorder should be evaluated under the 
new rating criteria which became 
effective November 7, 1996.  The veteran 
should be assigned a rating consistent 
with whichever rating criteria would 
provide for a higher rating.  See 
Karnas, supra.

In the event that the veteran is not granted an increased 
rating for his service-connected PTSD, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and afforded a reasonable time to reply 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, as required.  No 
action is required of the veteran until notified.  The 
purpose of this REMAND is to procure clarifying data, and to 
comply with precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
